Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1965. He maintains an office for the practice of law in Canton, St. Lawrence County.
Respondent was retained to defend a lawsuit brought by a local bank on a note. He neglected the litigation by not responding to á motion for summary judgment, a subsequent proposed judgment and statement of costs, and a subsequent executed judgment against his client for $5,382.90. Respondent did not advise his client of the motion and judgment. The client discovered that a judgment had been taken against him when he applied for a car loan. Respondent did not reply to his client’s inquiry about the judgment until after the client complained to petitioner, the Committee on Professional Standards. Respondent did not reply to two inquiry letters from *997petitioner about the matter. He did later appear before petitioner, pursuant to subpoena, to be examined under oath. As charged in the petition, and as admitted by respondent, we find that respondent neglected a client matter in violation of the Code of Professional Responsibility DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3]); failed to maintain client communications in violation of Code of Professional Responsibility DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5]); and failed to cooperate with petitioner’s investigation in violation of Code of Professional Responsibility DR 1-102 (A) (5), (8) (22 NYCRR 1200.3 [a] [5], [8]). Petitioner has previously admonished and cautioned respondent for similar misconduct.
Under all of the circumstances presented, we censure respondent for his unprofessional conduct of his client’s case and for his failure to accord petitioner full and prompt cooperation.
Mercure, J. P., Crew III, White, Carpinello and Graffeo, JJ., concur. Ordered that respondent is found guilty of professional misconduct as charged and specified in the petition; and is further ordered that respondent is censured.